UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-08110 SPECIAL SITUATIONS FUND III, L.P. (Exact name of registrant as specified in charter) , SUITE 2600, NEW YORK, NEW YORK (Address of principal executive offices) (Zip code) Allen B. Levithan, Esq. c/o Lowenstein Sandler PC 65 Livingston Avenue Roseland, New Jersey 07068 (Name and address of agent for service) Registrant’s telephone number, including area code (212) 319-6670 Date of fiscal year end: DECEMBER 31, 2009 Date of reporting period: JUNE 30, 2009 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. June 30, 2009 Special Situations Fund III, L.P. Second QuarterReport - Liquidation Basis SPECIAL SITUATIONS FUND III, L.P. (A Limited Partnership) INDEX TO THE SECOND QUARTER REPORT – LIQUIDATION BASIS JUNE 30, 2009 PAGE Statement of Financial Condition – Liquidation Basis1 Portfolio of Investments – Liquidation Basis2 Statement of Operations – Liquidation Basis4 Statements of Changes in Partners’ Capital – Liquidation Basis5 Notes to the Financial Statements – Liquidation Basis6 SPECIAL SITUATIONS FUND III, L.P. (A Limited Partnership) STATEMENT OF FINANCIAL CONDITION - LIQUIDATION BASIS JUNE 30, 2009 ASSETS Investments, at fair value (cost $840,317) $ Cash and cash equivalents Receivable for investments sold Total Assets $ LIABILITIES AND PARTNERS' CAPITAL Liabilities Accrued Independent General Partners' fees $ Accrued professional fees Administrator's fee payable Accrued expenses Total Liabilities Partners' Capital Limited Partners Corporate General Partner Individual General Partners Total Partners' Capital Total Liabilities and Partners' Capital $ See the accompanying Notes to the Financial Statements. 1 SPECIAL SITUATIONS FUND III, L.P. (A Limited Partnership) PORTFOLIO OF INVESTMENTS - LIQUIDATION BASIS JUNE 30, 2009 Fair Shares Common Stocks Value Electronic - Display 10.84% E Ink Corporation (Illiquid) $ Internet Commerce 8.54% Clacendix, Inc. Telecom Equipment 0.08% Vertical Communications, Inc. Total Common Stocks 19.46% (cost $156,283) Fair Shares Preferred Stocks Value Data Security 17.93% Verdasys, Inc. Series B convertible (Illiquid) $ Electronic - Display 35.13% E Ink Corporation Series A (Illiquid) E Ink Corporation Series B (Illiquid) Telecom Equipment 0.88% Vertical Communications, Inc. 10% convertible 22 Vertical Communications, Inc. 10% convertible Total Preferred Stocks 53.94% (cost $684,034) TOTAL INVESTMENTS 73.40% (cost $840,317) $ All percentages are relative to Partners' Capital. All securities are non-income producing. See the accompanying Notes to the Financial Statements. 2 SPECIAL SITUATIONS FUND III, L.P. (A Limited Partnership) PORTFOLIO OF INVESTMENTS - LIQUIDATION BASIS JUNE 30, 2009 % of Partners' Industry Concentration Total Capital Data Security $ Electronic - Display Internet Commerce Telecom Equipment TOTAL PORTFOLIO $ 73.40% See the accompanying Notes to the Financial Statements. 3 SPECIAL SITUATIONS FUND III, L.P. (A Limited Partnership) STATEMENT OF OPERATIONS - LIQUIDATION BASIS FOR THE SIX MONTHSENDED JUNE 30, 2009 REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized loss on investments $ ) Net change in unrealized appreciation Net Realized and Unrealized Gain on Investments $ INVESTMENT INCOME (LOSS) Investment Income Interest Dividends Total Investment Income Operating Expenses Administrator's fee Professional fees Independent General Partners' fees Custody fee and other Total Operating Expenses Net Investment Loss ) NET INCOME $ See the accompanying Notes to the Financial Statements. 4 SPECIAL SITUATIONS FUND III, L.P. (A Limited Partnership) STATEMENTS OF CHANGES IN PARTNERS' CAPITAL - LIQUIDATION BASIS (Information Subsequent to December 31, 2008 is Unaudited) Per Limited Corporate Individual Partners' Limited General General Unit Partners Partner Partners Total YEAR ENDED DECEMBER 31, 2008: BALANCE, DECEMBER 31, 2007 $ Allocation of net loss ) Repurchases ) - - ) Liquidating distribution ) BALANCE, DECEMBER 31, 2008 $ SIX MONTHS ENDED JUNE 30, 2009: Allocation of net income $ Liquidating distribution ) BALANCE, JUNE 30, 2009 $ See Note 4 for changes in Units outstanding. See the accompanying Notes to the Financial Statements. 5 SPECIAL SITUATIONS FUND III, L.P. (A Limited Partnership) NOTES TO THE FINANCIAL STATEMENTS – LIQUIDATION BASIS (Information Subsequent to December 31, 2008 is Unaudited) NOTE 1 -GENERAL: Organization: Special Situations Fund III, L.P. (the “Fund”) was organized under the Delaware Revised Uniform Limited Partnership Act on October 18, 1993, and commenced investment operations on January 1, 1994.The Fund is a closed-end interval fund registered under the Investment Company Act of 1940 (the “1940 Act”).The Fund shall have perpetual existence unless sooner dissolved as provided for in the Agreement of Limited Partnership (the “Agreement”).See Liquidation and Dissolution section below. The Agreement provides for not less than three “Individual General Partners” and a “Corporate General Partner.”The General Partners, as a group, must own not less than one percent (1%) of the Fund’s outstanding Units.The Fund has five Individual General Partners of which four are independent, as defined in the 1940 Act. The Corporate General Partner and Investment Adviser is MGP Advisers Limited Partnership (“MGP”), of which the General Partner is AWM Investment Company, Inc. (“AWM”).MGP has appointed AWM as agent and nominee, with the rights, power and authority to act on behalf of MGP with respect to the execution of trades and related matters concerning the Fund.Austin W. Marxe, an Individual General Partner of the Fund and a limited partner of MGP owns directly and indirectly a controlling interest in MGP and AWM.Mr. Marxe is primarily responsible for managing the Fund’s investments and performing certain administrative services on its behalf. The Fund sought long-term capital appreciation by investing primarily in equity securities and securities with equity features of publicly traded companies which possess a technological, market or product niche, which may be, for various reasons, undervalued, or with prospects of going private or being acquired. Liquidation and Dissolution: On March 10, 2008, the Independent General Partners approved the submission to a vote of the partners of a proposal to liquidate and dissolve the Fund (the “Liquidation Proposal”) in order to provide the Limited Partners with the opportunity to determine whether the liquidation of the Fund is a preferable alternative to its continued operation.The reduced liquidity of the Fund operating under the Safe Harbor Amendments which limited semi-annual repurchase offers to a maximum of 5% of Units outstanding per semi-annual period (or 10% per year) and increased the repurchase request deadline from 14 days to 60 days prior to the repurchase pricing date as well as the increased expense ratio as a result of various costs not decreasing in proportion to the Fund’s size, were an impetus for the Liquidation Proposal. SPECIAL SITUATIONS FUND III, L.P. (A Limited Partnership) NOTES TO THE FINANCIAL STATEMENTS – LIQUIDATION BASIS (Information Subsequent to December 31, 2008 is Unaudited) NOTE 1 -GENERAL (CONTINUED): Liquidation and Dissolution (Continued): Other considerations included the possibility that sales of the Fund’s securities as part of the liquidation may not result in the Fund receiving the maximum return on these securities due to market conditions at the time of the sales or the constraints imposed by the liquidation.In order to properly consider all relevant factors in determining whether to vote “For” or “Against” the Liquidation Proposal, MGP and the Individual General Partners resolved to withhold their vote until the Special Meeting of Partners. On June 10, 2008 a Special Meeting of Partners was held whereby the requisite vote was cast in favor of the Liquidation Proposal.Matters discussed included those indicated above as well as the economic and market conditions at the time of the meeting.The current management will continue to operate the Fund during the liquidation process.MGP will continue to serve as the Fund’s Investment Adviser, but will not make new investments unless considered necessary to preserve the value of existing investments as well as invest in short-term liquid securities for cash management purposes.On December 2, 2008 the Independent General Partners approved the initial liquidating distribution of $24 million, representing in excess of 85% of the Fund’s net assets at the time, which was paid on December 8, 2008. On June 2, 2009 the Independent General Partners approved the second liquidating distribution of $2.7 million, representing in excess of 65% of the Fund’s net assets at that time, which was paid on June 4, 2009. NOTE 2 -ACCOUNTING POLICIES: The Fund measures its assets and liabilities at the amounts of fair value or cash, as appropriate, expected in liquidation and reports changes in estimates when they are known. Securities traded on a securities exchange or on the NASDAQ System are valued at the last reported sales price on the last business day of the reporting period.Securities for which no sale occurred on such day are valued at the average of the highest bid and lowest asked prices on the last trading day.Securities for which market quotations are not available are recorded at fair value as determined in good faith by the Individual General Partners.Securities transactions are recorded on trade date.Realized gains and losses on sales of securities are determined using the specific identification cost method.Dividend income is recorded on the ex-dividend date and interest income is recorded on the accrual basis. SPECIAL SITUATIONS FUND III, L.P. (A Limited Partnership) NOTES TO THE FINANCIAL STATEMENTS – LIQUIDATION BASIS (Information Subsequent to December 31, 2008 is Unaudited) NOTE 2 -ACCOUNTING POLICIES (CONTINUED): Cash and cash equivalents consist principally of cash balances held in a brokerage account.The Fund considers all money market accounts and all highly liquid debt instruments purchased with original maturities of three months or less to be cash equivalents. The Fund entered into agreements to lend portfolio securities to qualified borrowers in order to earn additional income.The terms of each lending agreement require that loans are secured by cash or securities with an aggregate market value at least equal to a percentage of the market value of the loaned securities agreed upon by the borrower and the Fund (which shall be not less than 100% of the market value of the loaned securities), computed on a daily basis.If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, the Fund could experience delays and costs in recovering the securities loaned or in gaining access to collateral.Gain or loss in the fair value of portfolio securities loaned that may occur during the term of the loan will be attributed to the Fund.At June 30, 2009, there were no securities loaned. The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. In June 2006, the Financial Accounting Standards Board (“FASB”) issued Interpretation No. 48 (“FIN 48”), “Accounting for Uncertainty in Income Taxes – an Interpretation of FASB 109, Accounting for Income Taxes”.This Interpretation, which applies to all entities, including pass through entities such as the Fund, provides guidance for how uncertain tax positions should be recognized, measured, presented and disclosed in the financial statements.It is effective for all fiscal years beginning after December 15, 2006, and is to be applied to all open tax years as of the date of effectiveness.Management has concluded that there is no impact on the Fund’s financial statements as a result of implementing FIN 48. In June 2009, the FASB issued SFAS No.168, the FASB Accounting Standards Codification™ and the Hierarchy of Generally Accepted Accounting Principles. The FASB Accounting Standards Codification™ (“Codification”) will become the source of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal securities laws are also sources of authoritative GAAP for SEC registrants. On the effective date of this Statement, the Codification will supersede all then-existing non-SEC accounting and reporting standards. All other nongrandfathered non-SEC accounting literature not included in the Codification will become nonauthoritative.
